Per Curiam.
This suit was brought to recover damages under the Death act.
The trial resulted in a verdict for the plaintiff for $15,000. The defendant obtained a rule to show cause and writes down ten .reasons for a new trial.
The plaintiff’s intestate was driving a motor truck along Main street in Roekaway in a westerly direction, about 6:10 a. m. in the morning of August 8th, 1922. He ran into and struck a pole used by the defendant company for the support of its feed wires. Two or three minutes of six, i. e., before the accident, the pole had broken and fallen, so that its top part lay across the feed wires used by the defendant, the bottom or base of the pole resting on the sidewalk. The top part of the truck collided with the pole,' resulting in the death of the plaintiff’s intestate. 1
We have examined the reasons filed for a new trial and find no sufficient ground' for disturbing the verdict of the PUL
*526The damages are not excessive. Rhodehouse v. Director General, 95 N. J. L. 355. There is no error in the charge. The traveling public have a right to suppose that there is no dangerous impediment or pitfall in any part of the street. Durant v. Palmer, 29 Id. 548; Quimby v. Filter, 62 Id. 769. The verdict is not against the weight of the evidence. The rule to show cause is discharged.